Per Curiam. The record in this case is not certified to by the circuit clerk nor does the bill of exceptions contain the due bills and receipts upon which the claim for judgment is based. We have before us in this case a record not certified to by the clerk, a bill of exceptions certified to by the judge, with nothing but the bill of exceptions to show the judgment. So far as the judgment is shown there was no exception to the same or motion for new trial. With the record in this condition, we must affirm the judgment without considering the merits of the cause. The judgment is affirmed. Judgment affirmed.